DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Sasaki (US20070047809A1), which teaches many elements of the present as presented in claim 1. 
Regarding claim 1, Sasaki teaches a vehicle control apparatus installed in an ego vehicle, comprising: 
an image capturing unit (see Paragraph 0091 for an on-board camera 1 for imaging scenes in front of a subject vehicle, an encoding part 2 that encodes a color image (monocular image) obtained from the on-board camera 1, and an environment recognition device 3 that outputs the result of recognizing objects existing in a color image on the basis of image data encoded in the encoding part 2, and various types of data useful to recognize the objects); 
and a road surface condition detecting unit for detecting a surface condition of a road (see Paragraph 0106 for the environment recognition device 3 comprising: a color application execution part 16 that executes various applications, based on the color information arrangement stored in the color index memory 14, a color histogram created in the histogram creating part 15, and various data supplied from the outside of the device 3, and outputs the result of recognizing objects existing in a color image imaged by the on-board camera 1, a solid map generated based on the color histogram, and caution calling information indicating a situation needing caution), 
wherein the road surface condition detecting unit detects a preceding vehicle of the ego vehicle, and estimates that a road condition is snow based on the detected color being white (see Paragraph 0098, 0100, and Table 1 for the sample image imaged by the on-board camera 1 and a three-dimensional graph showing the respective average colors of macro blocks calculated by the block average color calculating part 11 when the sample image is processed; the color index (ci) of white is associated with the object index which includes snow; see also Paragraph 0034 for a first caution calling situation detecting unit detects a situation needing caution appearing on the color screen, based on the calculation result by the first difference calculating unit), 
and wherein when a plurality of preceding vehicles exist, the road surface condition detecting unit specifies a vehicle traveling on the same lane as that of the ego vehicle or a vehicle having a widest range overlapping the ego vehicle in a lateral direction from the plurality of preceding vehicles (see Paragraph 0244 for the rule storage part DB3 stores knowledge about partial areas (road, building, sky, green area, etc.) of a view pattern, and scenes (intersection etc.) identified from the view pattern; see also Paragraph 0250 for an object that approaches on a same lane is often a preceding vehicle; see also Paragraph 0172-0173 for the preceding vehicle detection processing. When this processing is started, color information corresponding to a red color index is added based on the color information arrangement read from the color index memory 14, a pair of macro blocks MB1 and MB2 arranged in a horizontal direction (corresponds to lateral) are extracted as a stop light candidate (S710), and a parameter L for specifying a preset vehicular distance DCL is set to 1 (S720); see also Paragraph 0110 for the histogram creating part 15, as shown in FIG. 3, accumulates the number of macro blocks added with an aimed color index ci along a vertical direction of the image for each of horizontal (corresponds to lateral as mentioned in Paragraph 0228) coordinates m (m=1, 2, ..., M) of macro blocks along a horizontal direction of the image, based on the color information arrangement stored in the color index memory 14, thereby color histograms Hci (m). In short, for the image of one frame, as many color histograms Hci (m) as the number of color indexes (P) will be created), 

wherein the road surface condition detecting unit collates the estimated road condition with one of operation states of a wiper, air conditioner, and defroster of the ego vehicle (see Paragraph 0188 for the recognition results stored in the object index memory 20 include object indexes representative of individual objects (including objects detected in the above still object detection processing and preceding vehicle detection processing) actually existing such as preceding vehicles, oncoming vehicles, road signs, intersections, buildings, sky, and coast, and attribute indexes representative of states (including wiper operating state detected in the above-described wiper detection processing) recognized from the entire scene such as weather, congestion, and danger, or characteristics of their parts),  but fails to explicitly teach a tire grounded point of the preceding vehicle and a color of a grounded region that is below the tire grounded point from an image captured by the image capturing unit; and an ambient temperature detected by an ambient temperature sensor and corrects the road condition in accordance with the result.
Though Sasaki teaches detecting a color of the ground and the tire (see also Table 3 where the color index for ‘grey’ includes the object index of ‘road’ and the color index for ‘black’ includes the object index of ‘tires’; see also Table 4 for the ‘dynamic object’ that includes the object index of a ‘preceding vehicle, oncoming vehicle, etc.’, Sasaki does not explicitly teach detecting the color of “a tire grounded point.”
Urmson (US20140081507A1) teaches an ambient temperature detected by an ambient temperature sensor and corrects the road condition in accordance with the result (see Paragraph 0054-0055 for air quality sensors (for detecting temperature, humidity, or particulates in the air), etc. Many of these sensors provide data that is processed by the computer in real-time, that is, the sensors may continuously update (corresponds to correcting the road condition in accordance with the result) their output to reflect the environment being sensed (corresponds to the ambient temperature that is detected by the air quality  sensors) at or over a range of time, and continuously or as-demanded provide that updated output to the computer so that the computer can determine whether the vehicle's then-current direction or speed should be modified in response to the sensed environment; see also Paragraph 0094 for computer 110 may send and receive information with computer 320. In this regard, computer 320 may provide computer 110 with precipitation, cloud, and/or temperature information in the form of reports, radar information, forecasts, etc. This information may be received periodically, for example, every few minutes, hours, or as needed, or may be provided to computer 110 upon request. For example, if computer 110 identifies a road weather condition (corresponds to detecting a road condition based on the weather and temperature as described above by means of the air quality sensor), such as in the examples described above, the computer 110 may transmit a request including information about the current location of vehicle 101 over a network to computer 320. In response to the request, computer 320 may provide computer 110 with the relevant weather related information for the current location of the vehicle 101), but fails to teach detecting the color of a tire grounded point.
For at least these reasons, one of ordinary skill in the art would not have had the motivation to combine or modify the teachings of Sasaki and Urmson with the elements of applicant’s invention, as claimed. Thus, claim 1 and its respective dependent claims 6-8 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH YANG/Examiner, Art Unit 3665